People v Cintron (2016 NY Slip Op 02662)





People v Cintron


2016 NY Slip Op 02662


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2013-00530
 (Ind. No. 10205/12)

[*1]The People of the State of New York, respondent, 
vMelvin Cintron, appellant.


Seymour W. James, Jr., New York, NY (Denise Fabiano of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and Jonathan K. Yi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Camacho, J.), rendered December 19, 2012, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he was properly adjudicated a second felony drug offender previously convicted of a violent felony (see Penal Law § 70.70[4]). The defendant failed to sustain his burden of demonstrating that his previous plea of guilty was unconstitutionally obtained (see CPL 400.21[7][b]; People v Harris, 61 NY2d 9, 15-16; People v Glover, 69 AD3d 877, 878; People v Manohar, 40 AD3d 1123, 1124). The minutes from the prior plea proceeding established that his plea of guilty to the predicate violent felony was knowingly, voluntarily, and intelligently entered (see People v Manohar, 40 AD3d at 1124-1125).
RIVERA, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court